Citation Nr: 1548863	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a restoration of a 70 percent rating for bilateral keratoconus. 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.



FINDINGS OF FACT

1. A June 2009 rating decision granted an increased rating of 70 percent for keratoconus, based on impairment of the Veteran's visual fields caused by the service-connected disability. 
 
2. The June 2009 rating decision was adequately supported by the evidence of the then record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known as of June 2009, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The June 2009 rating decision that granted an increased rating of 70 percent for keratoconus was not clearly and unmistakably erroneous. 38 C.F.R. §§ 3.104(a), 3.105(a), 3.307(a)(6), 3.309(e), 20.1403 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the September 2012 rating decision on appeal, the RO found that there was CUE in a June 2009 rating decision that granted an increased rating of 70 percent for the Veteran's service-connected keratoconus. As a result, the RO reduced the assigned disability rating to 50 percent, effective December 1, 2012. The Veteran disagreed with the decision to reduce his disability rating.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that CUE is a very specific and rare kind of error. Id. at 43. The Court noted that CUE is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id.

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,

(2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014). Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 38 C.F.R. § 4.21 (2015).  

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation. A rating that has been in effect for more than five years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344 (2015). 

In April 2009, the Veteran filed a claim for an increased rating in excess of 30 percent for his service-connected bilateral keratoconus. In a May 2009 VA medical examination report, a VA examiner noted that the Veteran had an average visual field contraction to eight degrees in the left eye and 15 degrees in the right. The examiner further noted that visual acuity was equivalent to 20/200 in the left eye and 20/40 in the right eye for rating purposes. The examiner diagnosed keratoconus. 

In a June 2009 rating decision, a VA adjudicator granted a 70 percent rating for the Veteran's keratoconus under Diagnostic Code 6035-6080. 38 C.F.R. § 4.85 (2015). A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. The hyphenated diagnostic code used by the adjudicator indicated that keratoconus under Diagnostic Code 6035 was the service-connected disability, whereas the residual condition (to which the Veteran's service-connected keratoconus was rated by analogy) was impairment of the Veteran's visual fields, which would be evaluated under Diagnostic Code 6080. Under Diagnostic Code 6080, a contraction of visual fields to six to 15 degrees bilaterally would allow for a 70 percent rating. As the May 2009 VA examiner noted a contraction of visual fields to eight degree in the left eye and 15 degrees in the right bilaterally, the examiner assigned a 70 percent rating.

In a September 2012 rating decision, the RO found that CUE in the June 2009 rating decision because the decision utilized the wrong diagnostic code in granting a 70 percent rating for the Veteran's keratoconus. Diagnostic Code 6035, the specific code assigned for keratoconus, instructs adjudicators to evaluate the disorder "based on impairment of visual acuity," but does not list any other criteria. 38 C.F.R. § 4.79. The RO wrote that the June 2009 VA adjudicator committed CUE by rating the disorder under Diagnostic Code 6080, the criteria for evaluating impairments of visual fields, rather than Diagnostic Codes 6061 through 6066, used for evaluating impairment of "central visual acuity." Id. The RO reported that, as the May 2009 VA medical examiner's findings indicated that the Veteran's central acuity was relatively normal, the Veteran would not have qualified for an increased rating under any of the applicable diagnostic codes and the June 2009 rating decision should have continued the Veteran's 30 percent rating which had been in place for over five years. 38 C.F.R. § 3.344 (noting that a rating that has been in place for over five years will not be reduced on the basis of one examination). The RO indicated that it would not reduce the Veteran's benefits retroactively, but, utilizing the results of a more recent examination showing some loss of central visual acuity, determined that the Veteran's rating would be reduced to 50 percent under Diagnostic Code 6035-6066, effective December 1, 2012. Id. 

The Board finds that the June 2009 rating decision was not a product of CUE and the 70 percent rating for keratoconus should be restored. In the September 2012 rating decision, the RO made no statement suggesting that the June 2009 VA adjudicator was not in possession of the correct facts, as they were known at that time, while writing the June 2009 rating decision. Instead, the RO essentially stated that the June 2009 adjudicator incorrectly applied the regulatory provisions in such a manner that the outcome of the claim would have been manifestly different but for the error. If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7. In the May 2009 VA medical examination report, the VA examiner indicated that the Veteran's keratoconus caused only a slight impairment of central visual acuity and a severe impairment of visual fields. Therefore, despite the language found at Diagnostic Code 6035, the diagnostic codes used in evaluating impairment of central visual acuity and impairment of visual fields were both potentially applicable in rating the Veteran's service-connected eye disorder. The Board finds that the June 2009 VA adjudicator's decision to rate the disorder utilizing Diagnostic Code 6080 was not CUE as the disorder caused impairment of visual fields and the usage of that code resulted in a higher rating for the Veteran. Id. Therefore, the June 2009 VA adjudicator's usage of Diagnostic Code 6080 was not clearly erroneous. Accordingly, because the RO has not identified a valid basis for finding CUE in the June 2009 rating decision, the Veteran's claim is granted and the prior 70 percent rating must be restored.


ORDER


The 70 percent disability rating for bilateral keratoconus is restored.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


